J-S18037-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MIGUEL ANTHONY RIVERA                   :
                                         :
                   Appellant             :    No. 1324 MDA 2018

        Appeal from the Judgment of Sentence Entered July 13, 2018
   In the Court of Common Pleas of Lancaster County Criminal Division at
                     No(s): CP-36-CR-0004576-2007,
                         CP-36-CR-0005898-2005


BEFORE:   BOWES, J., NICHOLS, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:               FILED: MAY 3, 2019

     Appellant, Miguel Anthony Rivera, appeals from the judgment of

sentence entered by the Court of Common Pleas of Lancaster County following

the revocation of his probation.     Specifically, Appellant challenges the

discretionary aspects of his sentence.   After careful review, we quash the

present appeal.

     The trial court aptly summarizes the pertinent case history:

     On November 27, 2007, Defendant [hereinafter “Appellant”] pled
     guilty at docket number 5898-2005 to involuntary deviate sexual
     intercourse with a person less than sixteen years of age, three
     counts of indecent assault of a person less than sixteen years of
     age, three counts of aggravated assault of a person less than
     sixteen years of age, two counts of statutory sexual assault, and
     two counts of corruption of minors. He was sentenced to an
     aggregate sentence of five to ten years of incarceration and a
     consecutive five years of probation.



____________________________________
* Former Justice specially assigned to the Superior Court.
J-S18037-19


       That same day, Appellant pled guilty at docket number 4576-2007
       to indecent assault of a person less than thirteen years of age and
       was sentenced to five years of probation to be served concurrently
       with the sentence imposed at docket number 5898-2005.1

       Appellant was paroled three times, beginning as early as
       November 2014. In June 2015, his parole was revoked for having
       contact with minors. Parole was again revoked in December 2015
       for failing to report for supervision. In September 2016, Appellant
       again was found to have violated his parole for failing to report for
       supervision. His prison term subsequently maxed out and his
       consecutive five years of probation began on July 26, 2017.

       On or about March 9, 2018, a capias was issued alleging Appellant
       violated his probation. On May 1, 2018, [the trial court] found
       Appellant in violation for having contact with a minor, changing
       his residence without permission, and using cocaine. Following
       the preparation and receipt of a presentence investigation report
       (PSI), Appellant’s probation was revoked on July 13, 2018 and he
       was sentenced to an aggregate sentence of one to five years of
       incarceration in a State Correctional Institution.

       Appellant filed a motion to modify his sentence on July 19, 2018
       and a notice of appeal on August 10, 2018. Appellant claims his
       sentence is manifestly excessive and unreasonable and that [the
       trial court] erred by imposing sex offender conditions.

Trial Court Opinion, 10/5/18, at 1-3.

       In his appellate brief, Appellant raises one issue:

       Was the trial court’s sentence of one (1) to five (5) years of
       incarceration manifestly excessive under the circumstances and
       an abuse of the court’s discretion?

Appellant’s brief, at 4.

       Before we may consider the issue identified in Appellant’s brief, we must

first address whether we have jurisdiction to entertain the appeal.            See
____________________________________________


1 Appellant was deemed a sexually-violent predator at this time. See N.T.
7/13/18, at 10 (recounting Appellant’s sentencing hearing of 2008).


                                           -2-
J-S18037-19



Commonwealth v. Borrero, 692 A.2d 158, 159 (Pa.Super. 1997)

(permitting appellate court to sua sponte examine its jurisdiction). On August

10, 2018, Appellant, acting through the Office of the Public Defender, filed one

notice of appeal containing two criminal docket numbers.        Prior to that date,

however, our Supreme Court handed down its decision in Commonwealth v.

Walker, 185 A.3d 969 (Pa. 2018) proscribing the practice of filing one notice

of appeal containing multiple docket numbers.

       Specifically, on June 1, 2018, Walker announced:

       in future cases[, Pennsylvania Rule of Appellate Procedure] 341(a)
       will, in accordance with its Official Note, require that when a single
       order resolves issues arising on more than one lower court docket,
       separate notices of appeal must be filed. The failure to do so will
       result in quashal of the appeal.

Id. at 977 (emphasis added).2 This Court has since applied Walker to quash

an appeal where the appellant’s pro se notice of appeal contained multiple
____________________________________________


2 Pa.R.A.P. 341(a) directs that “an appeal may be taken as of right from any
final order of a government unit or trial court.” Pa.R.A.P. 341(a). “The Official
Note to Rule 341 was amended in 2013 to provide clarification regarding
proper compliance with Rule 341(a)....” Commonwealth v. Walker, 185
A.3d 969, 976 (Pa. 2018). The Official Note now reads:

       Where ... one or more orders resolves issues arising on more than
       one docket or relating to more than one judgment, separate
       notices of appeals must be filed. Commonwealth v. C.M.K., 932
A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing appeal taken by
       single notice of appeal from order on remand for consideration
       under Pa.R.Crim.P. 607 of two persons' judgments of sentence).

Pa.R.A.P. 341, Official Note.




                                           -3-
J-S18037-19



docket numbers.        See Commonwealth v. Williams, --- A.3d ----, 2019

Pa.Super. 81 *2 (filed March 20, 2019) (quashing non-compliant notice of

appeal filed after Walker decision).

       In the case sub judice, it is undisputed that Appellant filed one notice of

appeal containing two docket numbers notwithstanding the prior admonition

of the Walker decision.3 In light of this record, we are compelled to quash

the present appeal as non-compliant with Walker.

       Appeal quashed. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/2019




____________________________________________


3 By order of September 14, 2018, this Court directed Appellant to show cause
why the appeal should not be quashed pursuant to Walker. Appellant failed
to file a response. However, on August 27, 2018, prior to the show-cause
order being issued, Appellant and the Commonwealth filed an application to
consolidate the appeal; however, as there was only one appeal docket pending
in this Court, we denied the application on August 29, 2018.

                                           -4-